Citation Nr: 1522143	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include undifferentiated-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1972 to October 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which determined that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for undifferentiated-type schizophrenia.  

In its October 2010 rating decision, the RO stated that "entitlement to service connection for schizophrenia, undifferentiated type was denied by rating decision of August 1, 1975."  The Board observes that the August 1975 rating decision actually denied service connection for an "adjustment reaction to adult life" as that disorder was found to be a "constitutional or developmental abnormality - not a disability under the law."  The issue of service connection for undifferentiated-type schizophrenia was not formally adjudicated in that rating decision or at any time thereafter.  Given this fact, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder to include undifferentiated-type schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In March 2015, the Veteran submitted both an informal application to reopen his claim of entitlement to service connection for a back disorder and an informal claim of entitlement to service connection for chronic headaches.  The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and service connection for chronic headaches have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Veteran's appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for schizophrenia is warranted as the claimed disorder was initially manifested during or as the result of active service.  

A May 2009 Social Security Administration (SSA) letter states that the Veteran was awarded SSA disabilities in March 1981 based upon his diagnosed "unspecified schizophrenia."  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

The Veteran's service treatment records reflect that he was seen for nervousness.  A March 1974 treatment record states that the Veteran was seen after he had fainted.  He complained of headaches and nervousness.  The Veteran was reported to have "freq[uent] visits for 'nervousness, pain, headaches.'"  An impression of "?male hysteria" was advanced.  An undated evaluation from J. Rodriguez, Ph.D., states that, "since 1975, [the Veteran] started feeling mentally and physically ill" and "[o]n May 23, 1981, he was diagnosed with schizophrenia."  A July 2008 evaluation from Dr. Rodriguez conveys that "it was found that the claimant entered the Arm[ed] Forces healthy, but due to the strenuous and enduring circumstances in which he was involved has caused a severe psychopatology (sic) that at this moment is impairing seriously his ability to perform well."  The doctor concluded that "[s]o it is considered that there is vicarial responsibility of the Arm[ed] Forces in this case."  

The Veteran has not been afforded a VA psychiatric examination to determine the relationship, if any, between his in-service psychiatric symptoms and his diagnosed schizophrenia.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA clinical documentation dated after February 2010 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his acquired psychiatric disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after February 2010.  

3.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of SSA disability benefits for incorporation into the record.

4.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of his acquired psychiatric disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified acquired psychiatric disorder had its onset during active service; is related to the Veteran's in-service psychiatric symptoms; or otherwise originated during active service.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

